—Appeal by the plaintiffs in Action No. 1 (1) from an order of the Supreme Court, Suffolk County (Oshrin, J.), dated September 23, 1994, and (2) as limited by their brief, from so much of an order of the same court, dated January 31, 1995, as, upon reargument and renewal, adhered to its original determination.
Ordered that the appeal from the order dated September 23, 1994, is dismissed, as that order was superseded by the order dated January 31, 1995, made upon reargument and renewal; and it is further,
Ordered that the order dated January 31, 1995, is affirmed insofar as appealed from for reasons stated by Justice Oshrin at the Supreme Court; and it is further,
Ordered that the respondent is awarded one bill of costs. Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.